internal_revenue_service number release date index number ------------------------ ------------- --------------------------- -------------- ---------------------------- -------------------------- in re --------------------------- -------------- ---------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ----------- telephone number --------------------- refer reply to cc psi b05 plr-116973-04 date date legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------ ----------- state dear -------------- correspondence submitted on behalf of taxpayer requesting a ruling under ' of the internal_revenue_code this letter responds to a letter dated date and subsequent facts taxpayer is a regulated_natural_gas distribution utility that owns a gas distribution system and related facilities in state taxpayer provides distribution services to gas marketers serving residential commercial and industrial consumers in state taxpayer’s activities include distributing natural_gas for gas marketers maintaining the gas system infrastructure including maintaining gas pipes and responding to gas leaks and performing meter reading for the marketers under state law to sell natural_gas to consumers or charge consumers for distribution services consumers contract with gas marketers to receive natural_gas the gas marketers purchase natural_gas from production companies and pay taxpayer for distribution of the natural_gas from the point of delivery by the production companies to with the deregulation of the natural_gas industry taxpayer is no longer permitted as a regulated utility taxpayer enters into a ratemaking process with the state plr-116973-04 the premises of the marketers’ customers at all times the gas marketers and not taxpayer own the gas being transported by taxpayer’s distribution system public service commission psc pursuant to which taxpayer and the psc negotiate taxpayer’s tariff the tariff essentially establishes the services that taxpayer must provide including extension policies and the rates that taxpayer may charge under the tariff taxpayer generally is obligated to extend its gas distribution system when taxpayer receives an extension application company a universal service fund to enable the distribution company to expand its facilities in the public interest the usf is funded in part from rate refunds from the electing distribution company’s interstate pipeline suppliers certain specified earnings_of the electing distribution company and surcharges to rates for service of the electing distribution company any amount remaining in the usf at the end of a fiscal_year is available for refund to retail customers at the discretion of the psc under state law the psc is required to establish for each electing distribution upon receipt of an extension application taxpayer performs an economic analysis to determine the project’s viability the cost of the extension versus taxpayer’s expected_return on the extension taxpayer’s investment in the extension cannot exceed the expected_return on the extension allowable investment if the cost of the extension exceeds taxpayer’s allowable investment the natural_gas consumer or the real_estate developer may contribute the excess_amount and may request that the usf assist it in making the contribution if taxpayer receives a contribution from the natural_gas consumer the real_estate developer or the usf to cover the excess costs of the extension or if the cost of the extension does not exceed taxpayer’s allowable investment taxpayer must grant the extension application taxpayer will receive payments from natural_gas consumers real_estate developers and the usf to fund the extension of taxpayer’s gas distribution lines to new locations taxpayer requests a ruling that contributions by natural_gas consumers real_estate developers and the usf to taxpayer are not contributions in aid of construction ciacs under ' b and are excludable from the gross_income of taxpayer as nonshareholder contributions to capital under ' a law and analysis sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that for purposes of ' a except as provided in ' c the term contribution_to_the_capital_of_the_taxpayer does not include any plr-116973-04 contribution_in_aid_of_construction or any other contribution as a customer or potential customer regarding ' b h_r rep no 99th cong 1st sess states the following the committee believes that all payments that are made to a utility either to encourage or as a prerequisite for the provision of services should be treated as income of the utility and not as a contribution to the capital of the utility the committee intends that the effect of the change is to require that a utility report as an item_of_gross_income the value of any property including money that it receives to provide or encourage the provision of services to or for the benefit of the person transferring the property a utility is considered as having received property to encourage the provision of services if the receipt of the property is a prerequisite to the provision of the services if the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or if the receipt of the property otherwise causes the transferor to be favored in any way the person transferring the property will be considered as having been benefited if he is the person who will receive the services an owner of the property that will receive the services a former owner of the property that will receive the services or if he derives any benefit from the property that will receive the services thus a builder who transfers property to a utility in order to obtain services for a house that he was paid to build will be considered as having benefited from the provision of the services this will be the case despite the fact that the builder may never have had an ownership_interest in the property and may make the transfer to the utility after the house has been completed and accepted notice_87_82 1987_2_cb_389 states the following p ayments that are made to a utility as a prerequisite to the utility providing new or additional services to particular customers are treated as ciacs and included in gross_income because such payments are a prerequisite to the provision of services by the utility although a governmental entity may be making the payments in question taxpayer believes that because the natural_gas consumers the real_estate developers and the usf do not purchase natural_gas from taxpayer or pay for distribution services from taxpayer they are not customers of taxpayer accordingly their contributions cannot be ciacs under ' b plr-116973-04 the natural_gas consumers and real_estate developers are making the contributions to taxpayer because they want natural_gas service extended to their location gas service includes the distribution of the natural_gas as well as the marketing of the natural_gas the contributions made to taxpayer will enable taxpayer to extend its distribution system to the area in need of service extension of taxpayer’s distribution system is a prerequisite to the marketing of natural_gas to the new gas consumers both the natural_gas consumers and the real_estate developers derive a benefit from the receipt of gas service in making the contribution to taxpayer regarding the contributions by the usf notice_87_82 provides that contributions made by a governmental entity to a utility are ciacs if the contributions are a prerequisite to new or additional services to particular customers the contributions by the usf to taxpayer are a prerequisite to the receipt of natural_gas service by natural_gas consumers at the new locations conclusion accordingly based solely on the foregoing analysis and the representations made by taxpayer we conclude that the contributions by natural_gas consumers real_estate developers and the usf to taxpayer are contributions in aid of construction under ' b and therefore are not excludable from the gross_income of taxpayer as nonshareholder contributions to capital under ' a except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
